Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 27, 2021

                                      No. 04-21-00404-CV

                                      Fernando GUERRA,
                                           Appellant

                                                v.

                       Debra GUERRA, Ebra Trejo, and Michael Reyes,
                                      Appellees

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-14451
                       Honorable John D. Gabriel, Jr., Judge Presiding


                                         ORDER

        The clerk’s record was due to be filed with this court on October 22, 2021. See TEX. R.
APP. P. 35.1. After the due date, the Bexar County District Clerk notified this court that
Appellant has not paid the clerk’s fee for preparing the record and Appellant is not entitled to a
free clerk’s record.

        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. See id. R.
20.1.
        If Appellant fails to respond as ordered, this appeal will be dismissed for want of
prosecution without further notice. See id. R. 37.3(b).




                                                     _________________________________
                                                     Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of October, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court